Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 1/14/2022. Claims 1, 7, 9-11, 13, 17, 19, and 20 have been amended. Claims 1-20 remain pending and have been examined.


Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues starting on page 11 that it would not have been obvious to combine the Hosoi and Dyer references on the basis that the references teach away from the combination. Examiner respectfully disagrees. 
Applicant asserts that the Hosoi and Dyer references each “aim to lessen the reliance on highly trained specialists to be onsite with the patient to administer subjective eye examinations” but that the two references “attempt to resolve the issue in entirely different ways,” with Hosoi enabling providers to perform examinations remotely and Dyer automating the process. Applicant cites to Example 8 in MPEP 2143(I)(A), where the Federal Circuit held that the combination of references at issue would not have worked for its intended purpose. However, in that case the primary reference at issue stated that inclusion of the specific feature for which the secondary reference was being relied upon, i.e. a compression member providing a rigid screw, 
Hosoi discloses a process for an ophthalmologist administering a subjective eye examination using an autophoropter, including the use of software that permits control of the auto-phoropter by an equipment controller, presenting one or more lenses of the auto-phoropter to the customer during the eye examination, adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process, and generating test results corresponding to the one or more subjective refraction tests. Dyer teaches these same general steps, but uses an automated process rather than performance by an ophthalmologist. Examiner respectfully disagrees that the automation of a manual process, where the process itself is contemplated by both references, amounts to impermissible hindsight.
Applicant does not provide separate arguments addressing the depending claims.
The rejection of claims 1-20 under 35 USC 103 is therefore maintained.


claims 1-3, 5-7, 9-13, 15-17, 19, and 20 on the grounds of non-statutory double patenting should be withdrawn based on the filing of a terminal disclaimer. However, Examiner notes that no terminal disclaimer has been received as of the date of this Office Action. The rejection of claims 1-3, 5-7, 9-13, 15-17, 19, and 20 on the grounds of non-statutory double patenting is maintained.

Claim Objections
The previous objection to claims 1, 7, 10, 11, 17, and 20 is withdrawn based on the amendment filed 1/14/2022.


Claim Rejections - 35 USC § 112
The previous rejection of claim 13 under 35 USC 112(b) is withdrawn based on the amendment filed 1/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al (US 5,956,121) in view of Dyer (US 5,914,772).

With respect to claim 1, Hosoi discloses the claimed system for providing an asynchronous eye examination, comprising:
a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 1 and Column 2 lines 58-67 describe a plurality of diagnostic centers having ophthalmic equipment; Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests; Column 5 line 2 – Column 6 line 16 describe the remote examiner performing a second set of tests), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment during the eye examination (Column 1 line 49 – Column 2 line 24 and Column 4 lines 18-31 describe the equipment being controlled by an examiner from a remote location), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”);

one or more remote computing devices operated by one or more remote individuals (Column 1 line 49 – Column 2 line 24, Column 4 lines 18-31, and Column 5 lines 34-61 describe examiners having interfaces used to control the equipment and administer the examinations); and 

wherein the system is configured to:
receive a first set of test results based on one or more preliminary tests conducted by an onsite individual using the ophthalmic equipment (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor);

execute a refraction process to administer one or more subjective refraction tests to the customer during the eye examination (Column 5 lines 17-61 describe a process of administering a subjective refraction exam to the patient), wherein executing the refraction process includes:
executing software that permits control of the auto-phoropter by the equipment controller (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 line 16 – Column 6 line 2 describe the remote examiner using the interfaces to remotely control the settings on the auto-phoropter);

presenting one or more lenses of the auto-phoropter to the customer during the eye examination (Column 3 lines 2-22 describes the system controlling the auto-phoropter to switch lenses in front of the patient; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination);

adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process (Column 5 lines 34-65 describes the examiner asking the examinee questions during the subjective refraction exam and switching the lenses of the auto-phoropter based on responses from the examinee); and

generating a second set of test results corresponding to the one or more subjective refraction tests administered during the refraction process (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results);

store customer examination data that includes the first set of test results corresponding to the one or more preliminary tests and the second set of test results corresponding to the one or more subjective refraction tests (Column 3 lines 37-40 and 48-51, Column 4 lines 38-42, Column 5 lines 3-9, and Column 5 line 65 – Column 6 line 2 describe storing and retrieving the testing data);

provide, to the one or more remote computing devices, access to the customer examination data over a network (Column 1 lines 51-63, Column 3 lines 48-51, and Column 5 lines 3-13 and 59-67 describe transmitting the objective and subjective data to the examiner’s site); and

generate evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by the one or more remote individuals (Column 3 lines 36-40 and Column 6 lines 10-16, as well as Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the remote examiner generating results of the examination);

but does not expressly disclose:
the refraction process being an automated refraction process, 
the control of the auto-phoropter by the equipment controller being automated control, and 
automatically adjusting or switching the one or more lenses of the auto-phoropter. 

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter), presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process (Column 8 lines 9-13 and Column 10 lines 19-59 describe the computer changing lenses in the autophoropter during the examination based on responses from the patient), and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process (Figures 2A-2D show examination results including objective and subjective test results, and Column 13 lines 59-61 state that the “Subjective” category is the final refraction result after completing the tests; Column 10 lines 60-64 also describe generating and outputting results of the subjective refraction test).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the system of Hosoi to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller, presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process, and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hosoi already teaches each of the elements of the refraction process such as controlling the auto-phoropter using an equipment controller and switching lenses of the auto-phoropter, and automating these functions to perform the refraction process 

With respect to claim 2, Hosoi/Dyer teaches the system of claim 1. Hosoi further discloses wherein administering the eye examination comprises:
determining a preliminary refractive error for the customer prior to the automated refraction process (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an objective refractive power using an auto-refractor); and
utilizing the preliminary refractive error as a starting point for executing the subjective refraction process (Column 5 lines 17-43 describe initially performing the preliminary refractive error test before performing the subject test “to make adjustment for the obtained degree.”);

but does not expressly disclose:
the preliminary refractive error being a starting point for executing an automated refraction process. 

However, Dyer teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to use a preliminary refractive error as a starting point for executing an automated refraction process (Column 8 lines 36-44 state that a preliminary refractive error collected from an autorefractor is “used as a starting point for the remainder of the test”, which includes a subjective examination as outlined in Column 10 lines 19-59).


With respect to claim 3, Hosoi/Dyer teaches the system of claim 2. Hosoi further discloses wherein the system is further configured to:
generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests (Column 5 line 17 – Column 6 line 2 describe determining a new refractive error via a series of subjective refraction tests performed by a remote examiner); and
transmitting the updated refractive error over the network to the one or more remote computing devices for review and confirmation by the one or more remote individuals (Column 5 lines 3-13 and 59-67 describes transmitting the results of the subjective data to the examiner’s site);

but does not expressly disclose:
the one or more subjective refraction tests administered during an automated refraction process.

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to administer subjective refraction tests during an automated refraction process (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to administer subjective refraction tests during an automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches administering subjective refraction tests as part of performing a refraction process, and performing them during an automated refraction process as taught by Dyer would perform that same function in the combination of Hosoi and Dyer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 4
wherein administering the eye examination comprises: determining a preliminary refractive error for the customer (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an initial objective refractive power using an auto-refractor); and 

but does not expressly disclose:
utilizing the preliminary refractive error to confirm or check the test results associated with the subjective refraction tests administered using the automated refraction process.

However, Dyer teaches that it was old and well known in the art of optical examination before the effective filing date of the claimed invention to utilize a preliminary refractive error to confirm or check test results associated with subjective refraction tests administered using an automated refraction process (Column 8 lines 36-67 describe using the preliminary autorefractor results to continually confirm or check the accuracy of the process used in the subjective automated refraction).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to utilize a preliminary refractive error to confirm or check test results associated with subjective refraction tests administered using an automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches collecting a preliminary refractive error and performing subjective refraction tests, and using the preliminary refractive error to confirm or check those subjective test 

With respect to claim 5, Hosoi/Dyer teaches the system of claim 1. Hosoi further discloses:
wherein executing the refraction process comprises an iterative process that includes: outputting one or more questions to the customer (Column 5 lines 34-65 describes the examiner asking the examinee questions during the subjective refraction exam and switching the lenses of the auto-phoropter based on responses from the examinee); 

but does not expressly disclose:
the refraction process being an automated refraction process;
the one or more questions being selected from a predefined set of stored questions.

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an automated refraction process (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter) and output one or more questions to a customer selected from a predefined set of stored questions (Column 9 lines 41-50 and Column 10 lines 19-25 describe outputting queries to the patient from a predefined list of potential queries).


With respect to claim 6, Hosoi/Dyer teaches the system of claim 5. Hosoi further discloses: 
wherein executing the automated refraction process includes: determining that the iterative process should be concluded (Column 6 lines 3-9 describe the examiner determining that the examination is over);

but does not expressly disclose:
determining that the iterative process should be concluded in response to detecting that the one or more responses received from the customer satisfies one or more conditions indicating that sufficient data has been collected.

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine that an (Column 9 lines 41-52 and Column 10 lines 39-50 describe ending an iterative process of querying a customer during a refraction process based on the customer providing a particular pattern of responses that indicate the test is complete).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to determine that the iterative process should be concluded in response to detecting that one or more responses received from the customer satisfies one or more conditions indicating that sufficient data has been collected as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches iteratively querying a customer and determining that the process should be concluded, and making that determination based on the one or more responses satisfying one or more conditions indicating that sufficient data has been collected as taught by Dyer would perform that same function in the combination of Hosoi and Dyer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Hosoi/Dyer teaches the system of claim 5. Hosoi further discloses: 
wherein at least a portion of the one or more questions selected from the predefined set of stored questions include:
a request for the customer to read information displayed on an eye chart (Column 5 lines 34-65 describes asking a customer questions while displaying eye test charts, and changing the test charts and lenses based on the responses); or
a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter.

With respect to claim 9, Hosoi/Dyer teaches the system of claim 1. Hosoi does not expressly disclose wherein executing the automated refraction process to administer one or more subjective refraction tests includes executing software that is configured to output one or more questions to the customer at the diagnostic center and to process the one or more responses received from the customer.
However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to execute an automated refraction process to administer one or more subjective refraction tests by executing software that is configured to output one or more questions to the customer at a diagnostic center and to processes one or more responses received from the customer (Column 6 lines 22-37 and Column 8 lines 3-13 describe the computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter based on responses from the customer; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter based on responses from the customer; Figure 1 element 50 shows the computer as a desktop computer. Examiner notes that a computer which is capable of outputting questions and controlling a machine by processing the responses from a customer is construed as executing some form of software to perform those functions).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to execute an automated refraction process to administer one or more subjective refraction tests by executing software that is configured to output one or more questions to the customer at a diagnostic center and to processes one or more responses received from the customer as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches administering one or more subjective refraction tests by outputting questions to a customer and processing one or more responses, and doing so by executing software to perform those functions as taught by Dyer would perform that same function in the combination of Hosoi and Dyer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 10, Hosoi/Dyer teaches the system of claim 1. Hosoi further discloses: 
wherein the refraction process is performed at the diagnostic center without assistance from a local eye doctor (Column 2 lines 20-24 and Column 6 lines 17-21 describe the examiner being located remotely from the patient, without the presence of a skilled examiner at the patient’s location);

but does not expressly disclose:
the refraction process being an automated refraction process.

(Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to perform an automated refraction process as taught by Dyer since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches performing a refraction process, and automating the refraction process as taught by Dyer would perform that same function in the combination of Hosoi and Dyer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 11, Hosoi discloses the claimed method for providing an asynchronous eye examination, comprising:
administering an eye examination at a diagnostic center including ophthalmic equipment comprising a set of instruments that are utilized in administering the eye examination (Figure 1 and Column 2 lines 58-67 describe a plurality of diagnostic centers having ophthalmic equipment; Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests; Column 5 line 2 – Column 6 line 16 describe the remote examiner performing a second set of tests), wherein at least a portion of the ophthalmic equipment is coupled to an equipment controller that is configured to receive commands to enable control of the ophthalmic equipment during the eye examination (Column 1 line 49 – Column 2 line 24 and Column 4 lines 18-31 describe the equipment being controlled by an examiner from a remote location), and the ophthalmic equipment located at the diagnostic center at least includes an auto-phoropter (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”);

wherein administering the eye examination includes:
receiving a first set of test results based on one or more preliminary tests conducted by an onsite individual using the ophthalmic equipment (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor);

executing a refraction process to administer one or more subjective refraction tests to the customer during the eye examination (Column 5 lines 17-61 describe a process of administering a subjective refraction exam to the patient), wherein executing the refraction process includes:
executing software that permits control of the auto-phoropter by the equipment controller (Column 1 line 64 – Column 2 line 6, Column 2 lines 63-65, and Column 3 lines 2-22 describe using a computer to control the auto-phoropter; Column 5 line 16 – Column 6 line 2 describe the remote examiner using the interfaces to remotely control the settings on the auto-phoropter);

presenting one or more lenses of the auto-phoropter to the customer during the eye examination (Column 3 lines 2-22 describes the system controlling the auto-phoropter to switch lenses in front of the patient; Column 5 lines 34-65 describes switching out lenses of the auto-phoropter during an examination);

adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the refraction process (Column 5 lines 34-65 describes the examiner asking the examinee questions during the subjective refraction exam and switching the lenses of the auto-phoropter based on responses from the examinee); and

generating a second set of test results corresponding to the one or more subjective refraction tests administered during the refraction process (Column 5 line 65 – Column 6 line 14 describe generating and outputting the final exam results);

storing customer examination data that includes the first set of test results corresponding to the one or more preliminary tests and the second set of test results corresponding to the one or more subjective refraction tests (Column 3 lines 37-40 and 48-51, Column 4 lines 38-42, Column 5 lines 3-9, and Column 5 line 65 – Column 6 line 2 describe storing and retrieving the testing data);

providing, to the one or more remote computing devices operated by one or more remote individuals, access to the customer examination data over a network (Column 1 lines 51-63, Column 3 lines 48-51, and Column 5 lines 3-13 and 59-67 describe transmitting the objective and subjective data to the examiner’s site); and

generating evaluation data associated with the eye examination based, at least in part, on a review of the customer examination data by the one or more remote individuals (Column 3 lines 36-40 and Column 6 lines 10-16, as well as Column 3 lines 52-55 and Column 5 lines 9-16 and 34-37 describe the remote examiner generating results of the examination);

but does not expressly disclose:
the refraction process being an automated refraction process, 
the control of the auto-phoropter by the equipment controller being automated control, and 
automatically adjusting or switching the one or more lenses of the auto-phoropter. 

However, Dyer teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to perform an (Column 6 lines 22-37 and Column 8 lines 3-13 describe a computer querying a patient and controlling an auto-phoropter based on the responses from the patient; Column 9 line 30 – Column 10 line 9 describes an automated process of performing a subjective refraction exam by controlling an autophoropter; Column 10 lines 15-67 also describe an automated refraction examination performed by controlling the autophoropter), presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically adjusting or switching the one or more lenses of the auto-phoropter based, at least in part, on one or more responses received from the customer during the automated refraction process (Column 8 lines 9-13 and Column 10 lines 19-59 describe the computer changing lenses in the autophoropter during the examination based on responses from the patient), and generating a second set of test results corresponding to the one or more subjective refraction tests administered during the automated refraction process (Figures 2A-2D show examination results including objective and subjective test results, and Column 13 lines 59-61 state that the “Subjective” category is the final refraction result after completing the tests; Column 10 lines 60-64 also describe generating and outputting results of the subjective refraction test).
Therefore it would have been obvious to one of ordinary skill in the art of optical examination before the effective filing date of the claimed invention to modify the system of Hosoi to perform an automated refraction process by executing software that permits automated control of an auto-phoropter by an equipment controller, presenting one or more lenses of the auto-phoropter to the customer during the eye examination automatically 

Claim 12 recites limitations similar to those in claim 2, and is rejected on the same grounds set out above with respect to claim 2.

Claim 13 recites limitations similar to those in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 14 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

Claim 15 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 5.

Claim 16 recites limitations similar to those in claim 6, and is rejected on the same grounds set out above with respect to claim 6.

Claim 17 recites limitations similar to those in claim 7, and is rejected on the same grounds set out above with respect to claim 7.

Claim 19 recites limitations similar to those in claim 9, and is rejected on the same grounds set out above with respect to claim 9.

Claim 20 recites limitations similar to those in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al (US 5,956,121) in view of Dyer (US 5,914,772) as applied to claims 1 and 16 above, and further in view of Maddalena et al (US Patent Application Publication 2004/0105073).

With respect to claim 8, Hosoi/Dyer teaches the system of claim 1. Hosoi further discloses: 
receiving one or more responses from the customer during the refraction process (Column 5 lines 34-65 describes the examiner asking the examinee questions during the subjective refraction exam and receiving responses from the examinee);
storing customer examination data associated with the eye examination (Column 3 lines 37-40 and 48-51, Column 4 lines 38-42, Column 5 lines 3-9, and Column 5 line 65 – Column 6 line 2 describe storing the testing data);

but does not expressly disclose:
storing the received one or more responses with the customer examination data.

However, Maddalena teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to store one or more responses received from a customer with customer examination data ([9]-[12], [107], [148], [151], and [182] describe administering a series of visual acuity tests to a patient and recording responses during the tests; [100], [110], and [299] describe storing the responses and raw data from the patient along with the processed results in a clinical database).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to store the one or more responses received from the customer with the customer examination data as taught by Maddalena since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches receiving one or more responses from the customer during the refraction process as well as storing customer examination data, and storing the responses with the customer examination data as taught by Maddalena would serve that same function in the combination of Hosoi and Dyer, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 18
receiving one or more responses from the customer during the refraction process (Column 5 lines 34-65 describes the examiner asking the examinee questions during the subjective refraction exam and receiving responses from the examinee);
storing customer examination data associated with the eye examination (Column 3 lines 37-40 and 48-51, Column 4 lines 38-42, Column 5 lines 3-9, and Column 5 line 65 – Column 6 line 2 describe storing the testing data);

but does not expressly disclose:
storing the received one or more responses with the customer examination data.

However, Maddalena teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to store one or more responses received from a customer with customer examination data ([9]-[12], [107], [148], [151], and [182] describe administering a series of visual acuity tests to a patient and recording responses during the tests; [100], [110], and [299] describe storing the responses and raw data from the patient along with the processed results in a clinical database).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the combination of Hosoi and Dyer to store the one or more responses received from the customer with the customer examination data as taught by Maddalena since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hosoi and Dyer already teaches receiving one or more responses from the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,083,279 in view of Hosoi et al (US 5,956,121). 
Claim 2 of U.S. Patent No. 10,083,279 teaches each limitation of claims 1, 5, 6, 9, 11, 15, 16, and 19 of the present claims with the exception of the ophthalmic equipment including an auto-phoropter and the preliminary tests being conducted by an on-site individual as recited in present Claim 1.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to include an auto-phoropter as part of ophthalmic equipment (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and to have an on-site individual perform preliminary tests (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to include an auto-phoropter as part of the ophthalmic equipment and to have an on-site individual perform preliminary tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 already recites conducting a preliminary test using the ophthalmic equipment as well as conducting subjective tests using equipment which presents a series of lenses in front of a customer, and having the ophthalmic equipment include an auto-phoropter and having an on-site individual perform the preliminary tests as taught by Hosoi would perform those same functions in Claim 2 of U.S. Patent No. 10,083,279, making the results predictable to one of ordinary skill in the art (MPEP 2143).


However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine a preliminary refractive error for a customer prior to an automated refraction process (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an objective refractive power using an auto-refractor), utilize the preliminary refractive error as a starting point for executing a subjective refraction process (Column 5 lines 17-43 describe initially performing the preliminary refractive error test before performing the subject test “to make adjustment for the obtained degree.”), and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests (Column 5 line 17 – Column 6 line 2 describe determining a new refractive error via a series of subjective refraction tests performed by a remote examiner).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to determine a preliminary refractive error for a customer prior to an automated refraction process, utilize the preliminary refractive error as a starting point for executing a subjective refraction process, and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 2 of U.S. Patent No. 10,083,279 

Claim 2 of U.S. Patent No. 10,083,279 teaches each limitation of claims 7 and 17 of the present claims with the exception of the a portion of the one or more questions selected from the predefined set of stored questions including a request for the customer to read information displayed on an eye chart or a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter as recited in present Claims 7 and 17.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart (Column 5 lines 34-65 describes asking a customer questions while displaying eye test charts, and changing the test charts and lenses based on the responses).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 2 of U.S. Patent No. 10,083,279 to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same .


Claims 1-3, 5-7, 9-13, 15-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent No. 9,230,062 in view of Hosoi et al (US 5,956,121). 
Claim 30 of U.S. Patent No. 9,230,062 teaches each limitation of claims 1, 5, 6, 9, 11, 15, 16, and 19 of the present claims with the exception of the ophthalmic equipment including an auto-phoropter and the preliminary tests being conducted by an on-site individual as recited in present Claim 1.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to include an auto-phoropter as part of ophthalmic equipment (Figure 1 element 2, Figure 2 element 2, Column 3 lines 1-20, and Column 5 lines 49-61 describe a subjective refractive power measuring device having a binocular lens unit for arranging optical elements with various optical powers and characteristics by switching lens units on rotating lens disks, and which may be controlled via an interface by an examiner, i.e. an auto-phoropter. In construing the scope of the term “auto-phoropter” Examiner refers to paragraph 89 of Applicant’s specification, which states that an auto-phoropter “may comprise any suitable type of phoropter and/or other similar device (or a number of such phoropters and devices) that can be used to present powered lenses in front of a customer's eyes.”) and to have an on-site individual perform preliminary tests (Column 3 lines 41-51 and Column 4 lines 23-36 describe an assistant at the patient’s location administering objective tests and obtaining an objective refractive power using an auto-refractor).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to include an auto-phoropter as part of the ophthalmic equipment and to have an on-site individual perform preliminary tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites conducting a preliminary test using the ophthalmic equipment as well as conducting subjective tests using equipment which presents a series of lenses in front of a customer, and having the ophthalmic equipment include an auto-phoropter and having an on-site individual perform the preliminary tests as taught by Hosoi would perform those same functions in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 30 of U.S. Patent No. 9,230,062 teaches each limitation of claims 2, 3, 12, and 13 of the present claims with the exception of the objective measurement being a preliminary refractive error as recited in present Claims 2, 3, 12, and 13.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to determine a preliminary refractive (Column 3 lines 41-51 and Column 4 lines 23-36 describe obtaining an objective refractive power using an auto-refractor), utilize the preliminary refractive error as a starting point for executing a subjective refraction process (Column 5 lines 17-43 describe initially performing the preliminary refractive error test before performing the subject test “to make adjustment for the obtained degree.”), and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests (Column 5 line 17 – Column 6 line 2 describe determining a new refractive error via a series of subjective refraction tests performed by a remote examiner).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to determine a preliminary refractive error for a customer prior to an automated refraction process, utilize the preliminary refractive error as a starting point for executing a subjective refraction process, and generate an updated refractive error based, at least in part, on the second set of test results corresponding to the one or more subjective refraction tests as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites this subject matter with the exception of the objective measurement being a refractive error, and having the objective measurement include a refractive error as taught by Hosoi would perform those same functions in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

 teaches each limitation of claims 7 and 17 of the present claims with the exception of the a portion of the one or more questions selected from the predefined set of stored questions including a request for the customer to read information displayed on an eye chart or a request for the customer to indicate whether information displayed on the eye chart appears clearer or less clear with a current lens of the auto-phoropter as recited in present Claims 7 and 17.
However, Hosoi teaches that it was old and well known in the art of optical examinations before the effective filing date of the claimed invention to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart (Column 5 lines 34-65 describes asking a customer questions while displaying eye test charts, and changing the test charts and lenses based on the responses).
Therefore it would have been obvious to one of ordinary skill in the art of optical examinations before the effective filing date of the claimed invention to modify the subject matter of Claim 30 of U.S. Patent No. 9,230,062 to have a portion of the one or more questions selected from the predefined set of stored questions include a request for a customer to read information displayed on an eye chart as taught by Hosoi since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Claim 30 of U.S. Patent No. 9,230,062 already recites asking the customer questions, and having the questions include a request for the customer to read information displayed on an eye chart as taught by Hosoi would perform that same function in Claim 30 of U.S. Patent No. 9,230,062, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626